Citation Nr: 1627693	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  08-13 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of a right foot/ankle injury, to include as secondary to a service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned at a Board hearing in November 2010.  A transcript of this hearing is of record.

Mostly recently, this matter was remanded by the Board in September 2015 for further evidentiary development.  

Regarding, the claim on appeal, the Board has recharacterized the issue to contemplate the Veteran's right foot/ankle symptoms, however described or diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's current residuals of a right foot /ankle injury is proximately due to or the result of his service-connected left knee disability.



CONCLUSION OF LAW

The criteria for service connection for a right foot/ankle disability, as secondary to a service-connected disability, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant issue.  As the determination below constitutes a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify or assist is necessary as any error is harmless.

Legal Criteria 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

To establish service connection the evidence must show: (1) a present disability; 
(2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran asserts that service connection is warranted for a right foot/ankle disability.  Specifically, he contends that his current right foot/ankle disability is due to right foot and ankle injuries during service.  Alternatively, he asserts that the disability is secondary to his service connected left knee and left ankle disabilities.  

The evidence shows current residuals of a right foot/ankle injury.  See May 2015 VA Examination Report (diagnosing right ankle fracture S/P ORIF); April 2014 VA examination report (diagnosing ankle fracture S/P ORIF and ankylosis of ankle S/P ankle fusion); April 2011 VA examination report (noting impressions of (1) status post tibiotalar fusion in the distant past with 2 large compression screws present and (2) degenerative changes noted in the right midfoot as well as the metatarsophalangeal joint of the great toe with minimal enthesopathy noted at the attachment of the Achilles tendon); May 2000 report from Lawton Orthopaedic Center (noting development of posttrumatic arthritis).  Thus, a present disability has been established by the evidence.

Service treatment records reveal that in September 1979, the Veteran fell from a step and sprained his right foot.  In April 1979, the appellant was treated for trauma to his right Achilles tendon.  In September 1983, he sprained his right ankle playing football and was treated for swelling.  In September 1984, he dropped a heavy object on his right great toe and had problems with his right foot.  Lastly, in September 1988, the Veteran tripped on steps and twisted his right foot and right big toe.  As such, an in-service incurrence has been shown.

The remaining question is whether the Veteran's right foot/ankle is related to the in-service incurrence or is due to his service-connected left knee and ankle disabilities.  

Post-service private treatment records dated in August 1995 reveal that in July 1995, the Veteran jumped off a trailer at work and sustained a closed comminuted fracture of the right distal tibia plafond area.  Subsequently, he had surgeries to his right ankle, right leg, and right knee.  The Veteran has indicated in his written statements and Board hearing testimony that he was loading tarps at work when a gust of wind caused him to fall, landing on his feet, and that his left leg gave way, causing him to put his weight on the right side, resulting in the right foot and ankle injuries.

In a May 2000 private opinion, the physician noted that the Veteran sustained a closed comminuted fracture of the right distal tibia plafond area when he fell 13 feet off a semi-trailer.  In relevant part, the private physician determined that the Veteran had a history of his left knee giving way, which caused him to fall and sustain the above-referenced injuries.  

The Veteran was provided a VA examination in April 2011.  The examiner determined that it was less likely as not that the current right ankle injury was related to the in-service Achilles tendon injury.  In pertinent part, the examiner noted that the Veteran was seen on one occasion after trauma to his right Achilles tendon, with no follow-up visit.  Additionally, there was no presently diagnosed Achilles tendon condition.  The examiner further mentioned that the Veteran had subsequent injuries, however all x-rays were normal.  There were no other complaints regarding problems with the right foot until 1995, which caused a fracture to the right ankle.  There was no evidence of continued pain between 1988 and the discharge date in 1992.  Additionally, there were no complaints of a foot condition prior to the injury documented in 1995.  The examiner also opined that it was less likely as not that the residuals of the right foot injury were proximately due to or chronically aggravated by a service-connected disability.  The examiner stated that there was no evidence of left knee or ankle laxity or that the left knee or ankle gave way and caused the 1995 injury to the right foot or ankle, as the Veteran claimed in 2000.  

The Veteran underwent an additional VA examination in April 2014.  The examiner opined that it was unlikely that the Veteran's right foot/ankle disorder was aggravated by his service-connected left knee and ankle disabilities before the 1995 post-service injury.  In support of this finding, the examiner noted that there was no evidence of continued right ankle/foot pain between 1988 and discharge in July 1992.  Further, there was no evidence that chronic right foot/ankle condition existed prior to the July 1995 injury.  The examiner also determined that it was unlikely that the appellant's claimed right foot/ankle disorder was aggravated by his service-connected left knee and ankle disabilities after the 1995 post-service injury.  In this regard, the Veteran filed a Workman's Compensation claim for his right foot/ankle condition due to the July 1995 injury; therefore, the right foot/ankle disorder could not be aggravated by his previously existing service connected disability, as it was determined to be related to the July 1995 injury sustained by a fall.  

In the report of a May 2015 VA examination, the examiner determined that the right foot injury was less likely than not incurred in or caused by the claimed in-service injury, event or injury because there was no indication that the Veteran suffered from residual disability at the time of discharge.  Additionally, the examiner opined that the right foot disability was not aggravated by the service-connected left knee disability.  The examiner noted that there was no reported emergency room visit where it has been documented that left knee gave out at the time of accident.  Additionally, he mentioned that it was common knowledge that during a fall from a height, injury can happen to any body part.  He concluded, "In the absence of documented evidence, I opine that it is less likely than not that right ankle and foot disability was aggravated by his service-connected left knee disabilities both before and after the 1995 accident."  

A VA opinion was obtained in October 2015.  The physician determined that the claimed right foot condition was less likely than not incurred in or caused by the in-service injury, event, or illness.  In support of this finding, the physician determined that a review of the service treatment records indicated that the Veteran had injury to his right foot in service.  However, there was no evidence of chronic foot or ankle complaints in service, at the time of discharge from service, or for several years following discharge.  The physician also indicated that she had reviewed reports from VA examinations dated in 2014 and 2015 as well as available medical evidence, which suggested that in 1995, following discharge from service, the appellant suffered severe injuries to the right foot and ankle after falling from a 
13-foot high trailer on a windy day.  The examiner noted that the determination of whether the Veteran did or did not continue to have symptoms was consistent with administrative/leg issue and not a medical issue.  She noted that the medical opinion was based on the available evidence.

The physician also opined that the right foot disability was less likely than not caused or aggravated by the service-connected left knee and left ankle disorders.  She opined that it was common medical knowledge that when a fall happens from a height, landing happens under the effect of gravity, thus a person may land on any side of the body and any anatomical body region may be injured.  During the fall from a 13 foot height, events happen within a fraction of a second when the human mind may not have the capacity to think and shift weight from one side to the other at the time of landing on the ground.  Further, for the time spent in the air, prior to fall, all body parts carry equal weight and shifting on either side may be voluntarily possible due to total time available to make the decision and allow it to happen.  It was more likely that landing on either side may be a chance occurrence and no result of shifting weigh due to the service-connected ankle disability.  

Finally, a Veterans Health Administration (VHA) opinion was obtained in May 2016.  In pertinent part, the physician determined that it was less likely that the Veteran's right foot disability was due to in-service injuries to the right foot or ankle.  However, it was at least as likely as not that that the right ankle disability resulted from the left knee giving out.  The physician noted that the appellant reported problems with his left leg giving way at times and swelling.  He opined that it was credible that the Veteran has had problems with the left leg giving way at times, and then he may have had a left leg giving out resulting in the 1995 fall.

After a review of the evidence, the Board finds that direct service connection is not warranted for the Veteran's right foot/ankle disability as the evidence of record does not suggest that the appellant's current right foot/ankle disability is related to his in-service injuries.  The Board finds that further discussion of direct service connection is not necessary as the Board, immediately below, grants service connection as proximately due to or the result of service-connected disability.  

Notwithstanding, the Board finds that the evidence is in equipoise as to whether the Veteran's right foot/ankle disability is related to his service-connected left knee and ankle disabilities.  In this regard, in the May 2000 private opinion and the May 2016 VA opinion, it was determined that the right foot/ankle was a due to the service-connected knee disability.  Comparatively, the April 2011, April 2014, May 2015, and October 2015 VA examiners determined that the condition was not caused or aggravated by the service-connected disabilities.  

However, when considering the Veteran's competent and credible statements along with the medical opinions of record, and resolving all doubt in the Veteran's favor, the Board finds the evidence is in equipoise and the benefit of the doubt is given to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus service connection for a right foot/ankle disability is warranted.



ORDER

Entitlement to service connection for the residuals of a right foot/ankle injury, to include as secondary to a service-connected disease or injury is granted.



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


